             Case 1:16-cv-00560-VSB Document 170
                                             169 Filed 07/29/20
                                                       07/28/20 Page 1 of 1



                                                                                                                                     Reed Smith LLP
                                                                                                                              599 Lexington Avenue
                                                                                                                           New York, NY 10022-7650
Jonathan P. Gordon                                                                                                                 +1 212 521 5400
Direct Phone: +1 212 231 1404                                                                                                  Fax +1 212 521 5450
Email: jonathan.gordon@reedsmith.com                                                                                                  reedsmith.com


July 28, 2020

VIA ECF
                                                                                                                     7/29/2020
 Honorable Judge Vernon S. Broderick                                                                The post-discovery status conference scheduled for
 United States District Court Judge                                                                 September 18, 2020 is adjourned to November 19, 2020
 40 Foley Square, Room 415                                                                          at 11:00 am.
 New York, NY 10007

Re:     Forte v. McNellis et al., Case No. 1:16-cv-00560-VSB (S.D.N.Y)

Dear Judge Broderick:

       We represent Plaintiff Daniel Forte as limited pro bono counsel in the above-referenced matter
pursuant to Your Honor’s Order dated November 30, 2018. (ECF No. 124) Pursuant to Rule I.G. of Your
Honor’s Individual Rules & Practice in Civil Cases, we write on behalf of all parties to respectfully request
an extension of the deadline to complete fact discovery from September 1, 2020, to November 1, 2020,
and an adjournment of the status conference scheduled for September 18, 2020.

        The parties previously requested and Your Honor granted extensions of the deadline to complete
fact discovery in February, March, and April 2020. (See ECF Nos. 156, 163, 165) The previous two
requests for extension were made in light of safety concerns and travel and workplace restrictions arising
from the COVID-19 pandemic. The parties had hoped that the most recent extension would provide
sufficient time for the widespread workplace and travel restrictions to subside, enabling the depositions
of the defendant officers, which is the last component of discovery that remains outstanding, to be
completed in-person. Recognizing that it is a best uncertain as to when conditions will permit in-person
examinations, the parties have agreed to complete the outstanding depositions by videoconference.

        In order to provide time for coordination among all parties and all deponents, one of whom is
retired and resides out-of-state, to appear via videoconference, the parties respectfully request a further
extension of the deadline to complete fact discovery to November 1, 2020 and an adjournment of the status
conference scheduled for September 18, 2020 to a convenient date and time in November 2020.

        We thank the Court for its attention to this matter.

                                                        Respectfully submitted,


                                                        /s/ Jonathan P. Gordon
                                                          Jonathan P. Gordon

cc:     By ECF
        Counsel of Record
                   ABU DHABI  ATHENS  AUSTIN  BEIJING  BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG
                HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON
                       RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON
